Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7-10, and 15
Claims 1-2, 7-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates, Paul Andrew (2012/0050683; “Yates”).
Regarding claims 1-2, 7-10, and 15, Yates discloses in figure 4 and paragraph [0050]:
1. An ocular lighting assembly for illuminating an interior of an eye, the ocular lighting assembly comprising: an anchor 3 having a mounting surface corresponding to a contour of an anterior surface of the eye surrounding the pupil of the eye for adjoining the anchor to the eye when the mounting surface is brought into juxtaposition with the anterior surface of the eye; and a plurality of discrete light guides 2 supported by the anchor and arranged to guide light from a light source into the interior of the eye when the anchor is adjoined to the eye. 
2. The ocular lighting assembly of claim 1, wherein the plurality of light guides 2 includes an optical fiber and the anchor has a receptacle for receiving and supporting an emitting surface of the optical fiber. 
7. The ocular lighting assembly of claim 1, further comprising at least one light source 1 for supplying light to the at least one light guide. 
8. The ocular lighting assembly of claim 7, wherein: the at least one light source 1 is spaced apart from the anchor 3 and the at least one light guide 2 includes an optical fiber extending from the at least one light source to the anchor; or the at least one light source is mounted on the anchor. 
9. The ocular lighting assembly of  claim 1, further comprising supports 6 configured for: attachment to an external structure for maintaining a position of the anchor relative to the eye; and/or supporting the plurality of discreet light guides; wherein the supports extend radially from the anchor. 
10. An ocular lighting assembly for illuminating an interior of an eye, the ocular lighting assembly comprising: at least one light source 1 configured to emit light; at least one light guide 2 having a receiving surface configured to receive light emitted by the at least one light source and an emitting surface configured to emit the light received from the at least one light source; and an anchor 3 configured to maintain a position of the emitting surface of the light guide relative to the eye, the anchor having a mounting surface corresponding to a contour of an anterior surface of the eye surrounding the pupil of the eye for adjoining the anchor to the eye when the mounting surface is brought into juxtaposition with the anterior surface of the eye. 
15. The ocular lighting assembly of claim 10, wherein: when the anchor is positioned adjacent the surface of the eye, the anchor is configured to be located between the light guide and the eye; or when the anchor is positioned adjacent the surface of the eye, the light emitting surface of the optical fiber extends through the receptacle to the mounting surface of the anchor whereby a light emitting surface of the optical fiber will be in juxtaposition with the eye. 

Yates, Figure 4.

    PNG
    media_image1.png
    452
    577
    media_image1.png
    Greyscale




[0050] An embodiment of the present invention provides a handheld lens 11 for illuminating a patient's retina 101 from a point source of light through fiber optics cables. This embodiment is illustrated in FIG. 4. In this embodiment, there is a light source 1 outside of the lens that is directly coupled to fiber optic cable 2. Light source 1 may be any bright light. In one embodiment it would consist of a white, infrared, or color high intensity LED light source as these light sources have low power requirements amenable to battery power. In another embodiment it would include halogen or xenon flash lighting which may or may not require electrical line power to achieve higher intensity illumination than could be provided by LEDs. The fiber optic cable 2 may be composed of multiple thin fiberoptic strands. These individual strands are reformed into a ring illumination that directly abuts the contact lens 3. A light channel 4 is ground into the contact lens 3 and fiber optic cable 2 inserts into this light channel 4. The light channel 4 may be around, through, adjacent or behind contact lens 3. It is through the light channel 4 that light from the fiber optic cable 2 is transmitted to the retina 101. The light channel 4 may be a thinning of the contact lens 3, a portion of the contact lens 3 that differs in power, a gap ground into or provided in the contact lens 3, a gap around or adjacent to the contact lens 3, or a space behind or adjacent to the contact lens 3. The fiber optic cable 2 is located in a separate light cavity 5 of the handheld lens 11 with a light baffle 6 to prevent stray light from entering the lens cavity 15 and the viewing field of a viewing lens 7. The sides of the light channel 4 are covered with material to prevent transmission of stray light from the light channel 4 into contact lens 3 which would obscure the image viewed through the viewing lens 7. Light from the light source 1, transmitted through the fiber optic cable 2 and light channel 4 to the retina 101, reflects back through the contact lens 3 and viewing lens 7 resulting in an image 100.
Yates, par. [0050].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16
Claims 3 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Yates, Paul Andrew (2012/0050683; “Yates”) in view of Dudragne, Raymond (3,770,342; “Dudragne”).
Regarding claims 3 and 16, Yates does not explicitly disclose:
3. The ocular lighting assembly of claim 2, wherein: the emitting surface of the optical fiber extends through the receptacle to the mounting surface of the anchor whereby a light emitting surface of the optical fiber will be in juxtaposition with the eye; and/or the anchor is provided with a lens at the end of the optical fiber for focusing light exiting the light guide into the interior of the eye. 
16. The ocular lighting assembly of claim 12, wherein: the anchor includes microlens structures configured to control a propagation direction of light rays exiting the anchor; and/or the anchor includes a receptacle configured to receive the light emitting surface of the light guide. 
However, Dudragne discloses in figure 4 and column 4, lines 52-55 a lens 29 fixed at the transmitting end of “each fibre.”
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yates to comprise:
3. The ocular lighting assembly of claim 2, wherein: the emitting surface of the optical fiber extends through the receptacle to the mounting surface of the anchor whereby a light emitting surface of the optical fiber will be in juxtaposition with the eye; and/or the anchor is provided with a lens at the end of the optical fiber for focusing light exiting the light guide into the interior of the eye. 
16. The ocular lighting assembly of claim 12, wherein: the anchor includes microlens structures configured to control a propagation direction of light rays exiting the anchor; and/or the anchor includes a receptacle configured to receive the light emitting surface of the light guide. 
because the resultant configurations would facilitate convergence.  Dudragne, col. 4, ll. 52-55.
Claims 4, 5, and 6
Claims 4, 5, and 6 are  rejected under 35 U.S.C. 103 as being unpatentable over Yates, Paul Andrew (2012/0050683; “Yates”) in view of Brown, Alan (5,695,492; “Brown”).
Regarding claims 4, 5, and 6, Yates does not explicitly disclose:
4. The ocular lighting assembly of claim 1 wherein the anchor is in the form of an annulus surrounding an aperture through which a surgeon can view the interior of the eye when the anchor is adjoined to the eye in surrounding relationship with respect to the pupil of the eye. 
5. The ocular lighting assembly of claim 1 wherein the anchor includes openings for allowing passage of instruments through the anchor and into the eye. 
6. The ocular lighting assembly of claim 5, wherein the openings are circumferentially spaced about the anchor. 
However, Brown discloses in figures 13 and 14, “a fixation ring type instrument. Here a ring 90, preferably a 270 degree segment of a circle, includes two guides 92 which form a 90 degree. included angle. Two projecting stops 94 are provided at the desired location along guides 92. In radial keratotomy using the so-called "Russian" method, a diamond surgical blade mounted in a holder is moved along guides 94 toward the center of the cornea. After producing two radial incisions the ring 90 may then be rotated and two additional radial incisions made. With ring 90 centered on the eye, the blade holder will be stopped at the precise desired location by stops 94, to prevent cutting into the visual axis of the eye.” Brown, col. 7, ll. 26-37.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yates to comprise:
4. The ocular lighting assembly of claim 1 wherein the anchor is in the form of an annulus surrounding an aperture through which a surgeon can view the interior of the eye when the anchor is adjoined to the eye in surrounding relationship with respect to the pupil of the eye. 
5. The ocular lighting assembly of claim 1 wherein the anchor includes openings for allowing passage of instruments through the anchor and into the eye. 
6. The ocular lighting assembly of claim 5, wherein the openings are circumferentially spaced about the anchor. 
because the resultant configurations would facilitate making precise radial incisions. Brown, col. 7, ll. 26-37.
Claims 11-14
Claims 11-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Yates, Paul Andrew (2012/0050683; “Yates”) in view of Svetliza, Edwardo (6,267,752; “Svetliza”).
Regarding claims 11-14, Yates does not explicitly disclose:
11. The ocular lighting assembly of claim 10, wherein: the at least one light source comprises a plurality of light sources; the at least one light guide includes a plurality of said light guides for receiving light from respective light sources; and the anchor maintains the emitting surfaces of the plurality of light guides at different positions for illuminating respective sections of the interior of the eye. 
12. The ocular lighting assembly of claim 11, wherein the plurality of light guides are segmented into multiple groups and each group of light guides receives light emitted by one or more of the plurality of light sources. 
13. The ocular lighting assembly of claim 12, wherein: each of the groups of light guides receives light.  
14. The ocular lighting assembly of claim 10, wherein: the plurality of light sources comprise at least two types of light sources and each type of light source emits a different wavelength of light than the other at least two types of light sources; and/or the anchor comprises an inner ring and an outer ring and both the inner ring and the outer are fixed with an adhesive to the light guide, such that the light guide is sandwiched between the inner ring and the outer ring. 
However, Svetliza discloses in figures 4-6 eyelid illumination devices in which “light elements 82 may be provided in two or more bundles, each with its own control, allowing for preferential lighting of one or more areas of the eye. This can be instrumental in diagnosis of various pathologies of the eye, including tumor growth. Additionally, the light may be provided at more than one wavelength, and the light elements of each wavelength may be individually controlled, providing light of different colors for preferential imaging and processing, for example, RGB (red, green, blue) color imaging.” Svetliza, col. 6, ll. 18-27.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yates to comprise:
11. The ocular lighting assembly of claim 10, wherein: the at least one light source comprises a plurality of light sources; the at least one light guide includes a plurality of said light guides for receiving light from respective light sources; and the anchor maintains the emitting surfaces of the plurality of light guides at different positions for illuminating respective sections of the interior of the eye. 
12. The ocular lighting assembly of claim 11, wherein the plurality of light guides are segmented into multiple groups and each group of light guides receives light emitted by one or more of the plurality of light sources. 
13. The ocular lighting assembly of claim 12, wherein: each of the groups of light guides receives light.  
14. The ocular lighting assembly of claim 10, wherein: the plurality of light sources comprise at least two types of light sources and each type of light source emits a different wavelength of light than the other at least two types of light sources; and/or the anchor comprises an inner ring and an outer ring and both the inner ring and the outer are fixed with an adhesive to the light guide, such that the light guide is sandwiched between the inner ring and the outer ring. 
because the resultant configurations would facilitate preferential imaging and processing. Svetliza, col. 6, ll. 18-27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883